Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The application recites variations of an invention as follows:
Regarding claim 1:
A system for linearized-mixer interference mitigation comprising:
first and second linearized frequency downconverters; wherein the first linearized frequency downconverter downconverts a sampled radio-frequency (RF) transmit signal to a baseband (BB) transmit signal having a first BB frequency; wherein the second linearized frequency downconverter downconverts a sampled RF receive signal to a BB receive signal having a second BB frequency; wherein each of the first and second linearized frequency downconverters comprises:
a primary mixer that generates a primary-mixer-output signal from a first local oscillator (LO) signal and an input signal;
a distortion-source mixer that generates a distortion-source-output signal from a second LO signal and the input signal; and
an output signal coupler that generates an output signal by combining the primary-mixer-output signal and the distortion-source-output signal, wherein, at the output signal coupler, the distortion-source-output signal is inverted relative to the primary-mixer-output signal, resulting in reduced non-linear distortion in the output signal relative to the primary-mixer-output signal;
a sampling analog interference filtering system that, in order to remove interference in the transmit band, filters the sampled BB transmit signal to generate a cleaned BB transmit signal;
a first analog-to-digital converter that converts the cleaned BB transmit signal to a digital transmit signal;
a second analog-to-digital converter that converts the BB receive signal to a digital receive signal; and
a digital interference canceller that transforms the digital transmit signal to a digital interference cancellation signal;
wherein the digital receive signal and the digital interference cancellation signal are
combined in order to remove a first portion of receive-band interference.

Regarding claim 11:
A system for linearized-mixer interference mitigation comprising:
first and second linearized frequency downconverters; wherein the first linearized frequency downconverter downconverts a sampled radio-frequency (RF) transmit signal to a baseband (BB) transmit signal having a first BB frequency; wherein the second linearized frequency downconverter downconverts a sampled RF receive signal to a BB receive signal having a second BB frequency; wherein each of the first and second linearized frequency downconverters comprises:
a primary mixer that generates a primary-mixer-output signal from a first local oscillator (LO) signal and an input signal;
a distortion-source mixer that generates a distortion-source-output signal from a second LO signal and the input signal; and
an output signal coupler that generates an output signal by combining the primary-mixer-output signal and the distortion-source-output signal, wherein, at the output signal coupler, the distortion-source-output signal is inverted relative to the primary-mixer-output signal, resulting in reduced non-linear distortion in the output signal relative to the primary-mixer-output signal;
a sampling analog interference filtering system that, in order to remove interference in the transmit band, filters the sampled BB transmit signal to generate a cleaned BB transmit signal;
an analog interference canceller that transforms the cleaned BB transmit signal to a BB interference cancellation signal; and
a first signal coupler that combines the BB interference cancellation signal and the BB receive signal in order to remove a first portion of receive-band interference.

The highlighted portions indicate the significant portions in combination with all the recited limitations as claimed. Prior art, alone or in combination, fails to disclose the invention as a whole, more specifically, the highlighted portion and its connections.
Prior art references such as 20160126894, 20200382170, 20060061691, 20080311860, 20070263748, 20040021494, 20180316482 disclose inventions similar in scope and field of invention to the applicant’s recited limitations, but fails disclose the recited limitations as stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2656